Name: Commission Regulation (EEC) No 911/83 of 19 April 1983 adding further transitional measures to Regulation (EEC) No 789/83 in relation to the protective measures applicable to imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 4. 83 Official Journal of the European Communities No L 101 / 13 COMMISSION REGULATION (EEC) No 911/83 of 19 April 1983 adding further transitional measures to Regulation (EEC) No 789/83 in relation to the protective measures applicable to imports of dried grapes Whereas that possibility remains valid ; whereas a similar provision should be established in respect of products having left the exporting country before 6 April 1983 ; HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1118/81 (2), and in particular Article 14 (2) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purpose of the common agricultural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 789/83 (*) amended the coefficients laid down in Article 2 (3) of Commission Regulation (EEC) No 2742/82 of 13 October 1982 on protective measures applicable to imports of dried grapes (*) ; Whereas these coefficients were last adjusted by Commission Regulation (EEC) No 330/83 as amended by Regulation (EEC) No 511 /83 (8) ; whereas Article 2 of that Regulation provides that the coeffi ­ cients previously applicable could be used in certain cases : Article 1 In Article 2 of Regulation (EEC) No 789/83 the following subparagraph shall be added : The amended coefficients shall not apply when it is proved to the satisfaction of the customs authori ­ ties that the products declared for release for free circulation have left the exporting country before 6 April 1983 and the import entry is accepted by the customs authorities not later than 1 July 1983 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 6 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 118 , 30 . 4 . 1981 , p. 10 . (3 ) OJ No 106, 30 . 10 . 1962, p . 2553/62. (4) OJ No L 263, 19 . 9 . 1973, p. 1 . ( 5 ) OJ No L 88, 6 . 4. 1983, p. 13 . (6 ) OJ No L 290, 14. 10 . 1982, p. 28 . (7 ) OJ No L 38, 10 . 2. 1983, p. 18 . (8) OJ No L 57, 4 . 3 . 1983, p. 10 .